Title: To Benjamin Franklin from Turgot, [May 1781]
From: Turgot
To: Franklin, Benjamin


Monsieur
[May, 1781]
J’ai reçû avec bien de La reconnoissance la Lettre que vous m’avez fait l’honneur de m’écrire, ainsi que les dessins gravés qui y etoient joints; Je vous en envoye la Traduction en vous priant de vouloir bien me faire Savoir Si elle est fidele. J’accepte bien volontiers L’offre que vous me faites de me donner des Eclaircissements, puisqu’ils me procureront L’occasion de faire connoissance avec vous. Je me propose de faire faire un modele de L’Etuve, d’après Lequel, Je vous prierois de m’aider de vos Lumieres et de vos Conseils, pour en apliquer L’usage à nos Cuisine ordinaires.
J’ai l’honneur d’estre avec respect Monsieur votre très humble et très obeissant serviteur
Turgot

En me renvoyant Monsieur La traduction je vous prie de vouloir bien mindiquer le moment ou je pourois avoir lhonneur de vous voir.

 
Notation: Turgot
